Citation Nr: 0605140	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1954 to March 1956.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 decision by the RO 
which denied service connection for a psychiatric disorder, 
claimed as a neurosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he has a psychiatric disorder which 
is related to military service.  He asserts that he fell from 
a telephone pole during training at Ft. Bliss Texas in June 
1954, and that he became extremely nervous and refused to 
climb back up the pole.  He was subsequently brought to the 
Army hospital for evaluation and was put on medication to 
calm his nerves.  He said that he received treatment and 
medication at Ft. Bliss Army Hospital for the remainder of 
his military service.  The private doctor who treated him 
after service is deceased and his records reportedly are no 
longer available.  However, the veteran also claims that he 
has been treated for psychiatric problems at VAMC Kansas City 
since 1989.  

Despite having been informed of the existence of VA medical 
records, which the veteran asserts are relevant to his claim, 
no attempt has been made to obtain the records from VAMC 
Kansas City since 1989.  Additionally, while two attempts 
were made to obtain the veteran's service medical records and 
unit morning reports from the National Personal Records 
Center (NPRC), it does not appear that any attempt was made 
to obtain any actual "clinical records" of treatment at the 
Army Hospital at Fort Bliss.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain all VA medical 
records for treatment of the veteran from 
1989 to the present at VAMC Kansas City, 
and associate them with the claim file.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all clinical records of 
hospitalization of the veteran at Ft. 
Bliss Army Hospital from June to August 
1954, and copies of all available service 
personnel records.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

3.  Based on the evidence obtained, the 
RO should undertake any additional 
development deemed necessary, to include 
obtaining a VA examination and opinion as 
to the nature, etiology, and if feasible, 
date of onset of any identified 
psychiatric disorder.  If an examination 
is undertaken, the physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  

4.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


